Per Curiam.

For two an one-half years the defendant served as attorney for the plaintiff. He did so with the acquiescence of her former attorney and he was so accepted by the court and by the plaintiff’s opponent. In the circumstances his failure to effect a formal substitution of attorneys, which did not result in prejudice to the plaintiff, cannot be said to have been a breach of his retainer agreement so as to deprive him of compensation for his services.
The judgment should be reversed and complaint dismissed, without costs.
Tilzeb, J. P., Hoestadteb and Gold, JJ., concur.
Judgment reversed, etc.